Citation Nr: 1514618	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a skin disorder classified as urticaria, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1999 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is located in the Veterans Benefits Management System (VBMS) paperless file.  Documents located in Virtual VA, a separate electronic database, are either duplicative of the VBMS file or not relevant to the issue on appeal.  After the hearing, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304(c) (2014).  

During the February 2015 hearing, the Veteran asserted that his liver problems and weight gain may be due to medications used to treat his skin disorder.  If the Veteran wishes to claim service connection for either of these disorders, he or his representative should file a claim with specificity at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Complete treatment records must be obtained, including any outstanding records of relevant treatment at the Miami VA Medical Center and the University of Miami.  Additionally, the Board finds that a new examination is warranted given that the Veteran was last examined for the claimed condition in February 2009 and has asserted that his condition has worsened.  Furthermore, at the February 2015 hearing, the Veteran reported nasal and eye allergy symptoms that he believes are associated with his service-connected urticaria.  The examiner should address whether there is any relationship between these symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant treatment records, to include any outstanding records of relevant treatment at the University of Miami and at the Miami VA Medical Center from prior to March 2008, from March 2008 through April 2009, from April 2009 through November 2009, from January 2011 through March 2011, and since March 2011, and associate them with the VBMS file.  The Veteran's assistance in obtaining these records should be solicited as needed.

2.  After associating any additional records with the VBMS file, schedule the Veteran for a VA examination to address the nature and severity of his service-connected skin disorder and provide the examiner access to the VBMS file.  The examiner must indicate in his or her report that the VBMS file was reviewed.  The examiner is asked to: 

(a)  Examine the Veteran and describe the nature and severity of his service-connected skin disorder since November 2007.  Address whether there is clinical indication that the Veteran's skin disorder has resulted in any debilitating episodes, and if so, the number and approximate dates of such episodes.  Address whether the Veteran's skin disorder has required intermittent or continuous systemic immunosuppressive therapy for control; in this regard, the examiner is asked to specifically comment on treatment with Prednisone, Danazol, Flunisolide, Montelukast, and any other relevant prescriptions.  Specifically, does the medical evidence suggest these medications were used for the skin disorder, or were prescribed for other non-skin related pathology.

(b)  Describe the relationship, if any, between the Veteran's skin, nasal, and eye symptoms.  Please indicate if there is any common cause between the skin disorder and the nasal and eye pathology.  If not, please so indicate.  Please describe if there is any other relationship among these pathologies, or detail if there is not.

(c)  Provide a complete rationale for any and all opinions offered, including discussion of the facts of this case and any medical literature or studies relied upon.  If any requested opinion cannot be provided without resorting to mere speculation, explain why that is the case.  

3.  After completing the above development and any other indicated development, readjudicate the claim, to include addressing whether separate ratings are warranted for nasal and eye allergy symptoms, based on the requested medical opinion.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







